 

Exhibit 10.2

 

FORM OF ADDED LENDER AGREEMENT

 

Date:                                         

 

 

Nordea Bank AB (publ), New York Branch

  as Administrative Agent

1211 Avenue of the Americas

New York, NY 10036

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida 33132

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Credit Agreement dated as of October 12,
2017 (as amended, restated, modified, supplemented or renewed from time to time,
the “Credit Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the
Lenders referred to therein, and Nordea Bank AB (publ), New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein as therein defined.

 

This Added Lender Agreement is made and delivered pursuant to Section 2.14 of
the Credit Agreement.

 

Subject to the terms and conditions of Section 2.14 of the Credit Agreement,
                               (the “Added Lender”) will become a party to the
Credit Agreement as a Lender, with a Commitment equal to $             , on the
Increased Commitment Date applicable to it. The Added Lender hereby confirms and
agrees that with effect on and after such Increased Commitment Date, the Added
Lender shall be and become a party to the Credit Agreement as a Lender and have
all of the rights and be obligated to perform all of the obligations of a Lender
thereunder with a Commitment in the amount set forth above.

 

Effective on the Increased Commitment Date applicable to it, the Added Lender
(i) accepts and assumes from the assigning Lenders, without recourse, such
assignment of Advances as shall be necessary to effectuate the adjustments in
the Percentages of the Lenders contemplated by Section 2.14 of the Credit
Agreement, and (ii) agrees to fund on such Increased Commitment Date such
assumed amounts of Advances to the Administrative Agent for the account of the
assigning Lenders in accordance with the provisions of the Credit Agreement, in
the amount notified to the Added Lender by the Administrative Agent.

 



 

 

 

The following administrative details apply to the Added Lender:

 

(A)       Lending Office(s):

 

  Lender name:
                                                                                                       
  Address:
                                                                                                       
   
                                                                                                       
   
                                                                                                       
   
                                                                                                       
  Attention:
                                                                                                       
  Telephone: ( )
                                                                                                  
  Facsimile: ( )
                                                                                                  
    Lender name:
                                                                                                       
  Address:
                                                                                                       
   
                                                                                                       
   
                                                                                                       
  Attention:
                                                                                                       
  Telephone: ( )
                                                                                                  
 

Facsimile:

( )
                                                                                                  
      (B) Notice Address:           Lender name:
                                                                                                       
  Address:
                                                                                                       
   
                                                                                                       
   
                                                                                                       
  Attention:
                                                                                                       
  Telephone: ( )
                                                                                                  
  Facsimile: ( )
                                                                                                  
      (C) Payment Instructions:           Account No.:
                                                                                                       
  At:
                                                                                                       
   
                                                                                                       
   
                                                                                                       
   
                                                                                                       
  Reference:
                                                                                                       
  Attention:
                                                                                                       

 

This Added Lender Agreement shall constitute a Loan Document under the Credit
Agreement.

 

THIS ADDED LENDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION OUTSIDE
SUCH STATE.

 



 

 

 

IN WITNESS WHEREOF, the Added Lender has caused this Added Lender Agreement to
be duly executed and delivered in                            ,
                          , by its proper and duly authorized officer as of the
day and year first above written.

 

[ADDED LENDER]       By:   Title:  

 

CONSENTED TO as of   :

 

ROYAL CARIBBEAN CRUISES LTD.       By:                                 Title:  
 

 

ACKNOWLEDGED as of   :

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH,   as Administrative Agent       By:
                         Title:    

 



 

 